Title: Sartine to the Commissioners, 18 July 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: First Joint Commission at Paris,Adams, John


     
     Versailles, 18 July 1778. printed: JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:166–167 (JA’s English translation). For the French text, see Adams Papers, Microfilms, Reel No. 94. Sartine recounted reports that he had received concerning problems with the French members of the Boston’s crew. Their grievances did not seem to be directed against Samuel Tucker, but rather concerned their treatment by the first lieutenant and two other officers over pay, shares in prizes, and the term of enlistment. Sartine asked that Tucker be sent orders to alleviate the situation and noted that facilities had been offered for the recruitment of new volunteers.
     In a postscript Sartine reported that, in response to a letter from J. D. Schweighauser, he had sent orders to the admiralty officers at Nantes that should remove any problems connected with the disposal of the Ranger’s prizes.
     In a second letter of the 18th (same, 4:167, JA’s English translation; see Microfilms, Reel No. 94 for the French text) Sartine noted the presence in French ports of several American vessels that could be used in the Franco-American war effort, but which were idle. He asked that the Commissioners give orders to end their inactivity.
    